                     Case 1:03-md-01570-GBD-SN Document 4329 Filed 01/03/19 Page 1 of 1
                                                                                                            28 Bridgeside Blvd.
                                                                                                        Mt. Pleasant, SC 29464
                                                                                               o. 843.216.9000 f. 843.216.9450


                                                                                                               Robert T. Haefele
  www.motleyrice.com                                                                                Licensed in DC, NJ, NY, PA, SC
“I will stand for my client’s rights.                                                                       direct: 843.216.9184
         I am a trial lawyer.”                                                                        rhaefele@motleyrice.com
    –Ron Motley (1944–2013)



           Via ECF

           January 3, 2019

           The Honorable George B. Daniels                              The Honorable Sarah Netburn
           United States District Court                                 U.S. Magistrate Judge
           Southern District of New York                                United States District Court
           Daniel P. Moynihan U.S. Courthouse                           Southern District of New York
           500 Pearl Street                                             Thurgood Marshall U.S. Courthouse
           New York, NY 10007                                           40 Foley Square
                                                                        New York, NY 10007

                      Re:        In re Terrorist Attacks on September 11, 2001
                                 Dkt. No. 03-md-1570

           Dear Judge Daniels and Magistrate Judge Netburn:

               As required by the Court’s July 10, 2018 Amended Order Approving Notice to Conform, Short
           Form Complaints, and Notices of Amendment (ECF No. 4045), we submit this letter on behalf of
           the plaintiffs in the following cases, who have filed Short Form Complaints against the Islamic
           Republic of Iran, and write to request that the actions be made a part of this multi-district litigation
           (03-md-1570):

                 •    Arias, et al., v. Islamic Republic of Iran, civil action no. 19-cv-41;
                 •    Prior, et al., v. Islamic Republic of Iran, civil action no. 19-cv-44;

               We have also filed Related Case Statements on the civil docket as to each case, explaining that
           the newly filed cases are each related to the multidistrict litigation captioned as In re Terrorist Attacks
           on September 11, 2001, 03-md-1570 (GBD)(SN) (“MDL 1570”).

           Respectfully,

           MOTLEY RICE LLC

           By: /s/ Robert T. Haefele____
           ROBERT T. HAEFELE

           cc:        All Counsel of Record via ECF




                            MT. PLEASANT, SC | PROVIDENCE, RI | HARTFORD, CT | NEW YORK, NY | WASHINGTON, DC
                                 MORGANTOWN, WV | CHARLESTON, WV | NEW ORLEANS, LA | KANSAS CITY, MO
